Citation Nr: 0612701	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  01-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
foot and right ankle, currently rated as 20 percent 
disabling.
 

REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






FINDINGS OF FACT

1.  The appellant in this case had active military service 
from February 1951 to January 1968.

2.  On April 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board of Veterans' Appeals 
(Board) received a written notification from the appellant 
that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal by 
the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7015, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

In April 2006 the Board received a written request from the 
appellant to withdraw his appeal.  Therefore, as the 
appellant has withdrawn his appeal, there remain no 
allegations of error in fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed. 




ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


